 LOCAL 57, UNITED AUTOMOBILE, AIRCRAFT, ETC.111without union representation.The Board has held that like re-minders by an employer do not constitute interference with anelection 6Accordingly, we find that the Petitioner's objections to the electionraise no substantial or material issues and we hereby overrule them.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.6L.H ButcherCompany,81 NLRB 1184. Also seeGeneral Electric Company, 92NLRB 1132.LOCAL57,UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, CIOandLouis R.MILLER.Case No.13-CB-124.January 12,1953Decision and OrderOn July 21, 1952, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in this proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices in viola-tion of the National Labor Relations Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter the Respondent filed exceptions to the Intermediate Report.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examiner.'Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[ChairmanHerzog andMembers Styles and Peterson].s TheIntermediate Report makes the following minor erroneous statements of fact,which do notaffect the validity of the Trial Examiner's ultimate findings nor our con-currence therein:(1)The record does not show that either the union treasurer,ArthurBarrett, or Ralph Bishop appeared at the Thanksgiving meeting; (2) the record does notsupport the Trial Examiner's statement,in footnote 6, that Edward Eberle's "affidavit"consistedlargely ofanswersto theleading and suggestive questions of Crance andChurch; (3)with regardto the TrialExaminer's discussion in footnote&of the statusof Lacey Shore,the record shows that Shore was not a steward in 1950.102 NLRB No. 3. 112DECISIONSOF NATIONAL LAIIORRELATIONS BOARDOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders the Respondent, Local 57, United Automobile,.Aircraft and Agricultural Implement Workers of America, CIO, itsofficers, representatives, and agents, shall :1.Cease and desist from :(a)Causing or attempting to cause International Harvester Com-pany, Fort Wayne, Indiana, its officers, agents, successors, and assigns,to suspend or otherwise discriminate against any of its employeesbecaue they engage in antiunion activities on noncompany time.(b) In any other manner causing or attempting to cause said Em-ployer, its officers, agents, successors, and assigns, to discriminateagainst any of its employees in violation of Section 8 (a) (3) of theAct.(c) In any manner restraining or coercing employees of said Em-ployer in the exercise of their right to engage in, or to refrain fromengaging in, any or all of the concerted activities specified in Section7 of the Act, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Louis R. Miller, William A. High, Emery W.Prather, Saleem M. Abraham, and Samuel G. Greenwalt for any lossof pay and other incidents of the employment relationship which theymay have suffered because of the discrimination against them, in themanner described in the section of the Intermediate Report entitled"The Remedy."(b)Post in conspicuous places in its business offices, and whereverelse notices to its members are customarily posted, copies of the noticeattached to the Intermediate Report and marked "Appendix A.3Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by an official repre-sentative of the Respondent, be posted by it immediately upon receiptthereof, and maintained by it for at least sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered by any othermaterial.8 This notice shall be amendedby substituting for the words "The Recommendations ofa Trial Examiner,"the words"A Decision and Order."If this Order is enforced by adecreo of a CircuitCourt of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words"Pursuant to a Decreeof the UnitedStates Courtof Appeals,Enforcing an Order." LOCAL 5 7, UNITED AUTOMOBILE,AIRCRAFT,ETC.113(c)Mail to the Regional Director for the Thirteenth Region signedcopies of Appendix A, for posting, the Employer willing, at its placeof business in Fort Wayne, Indiana, in places where notices to em-ployees are customarily posted.The notices shall be posted for aperiod of sixty (60) consecutive days.Copies of said notices, to befurnished by the Regional Director for the Thirteen Region, shall,after being duly signed as provided in the preceding paragraph, beforthwith returned to the Regional Director for such posting.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order what steps it hastaken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a chargedulyfiled by Louis R. Miller, an individual,herein called theCharging Party, against Local57,UnitedAutomobile,Aircraft &AgriculturalImplement Workers ofAmerica, C. I. O. (U. A.W.), herein called Respondent orthe Union,the General Counsel ofthe National LaborRelations Board issueda complainton November27, 1951, and amendments thereto on December7, 1951,alleging that Respondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section8 (b) (1) (A)and 8(b) (2) of the NationalLabor Relations Act, as amended,61 Stat. 136,herein calledthe Act.In respect to unfair labor practices,the complaint alleges,(a) that Respond-ent attempted to cause and did cause International Harvester Company, hereincalled the Employer,discriminatorily to suspend five of its employees;for thereason that they were allegedly engaged in antiunion activities,and (b) thatRespondent threatened,interferedwith,restrained,and coerced employees ofthe Employer,by breaking into and breaking up a meeting of said employeesconcerned with conditions of employment by using violence and threats ofviolence.In an answer filed about May 20, 1952,Respondent denied the commission ofunfair labor practices.Pursuantto notice,a hearing was held before me, at Fort Wayne, Indiana, onMay 26 and27, 1952.TheCharging Party was present and testified at the hear-ing.The General Counsel and the Respondent Union were represented by coun-sel, participatedin the hearing,and were given full opportunity to examine andcross-examine witnesses,and to introduce evidence relevant to the issues.Atfrequent intervals throughout the hearing the parties argued various features ofthe case.Briefs have been received from the General Counsel and fromRespondent.Upon the basis of the entire record in the case and from my observation ofthe witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer at all times material to this proceeding has been a New Jerseycorporation,having its principal offices in Chicago, Illinois,and has been engagedi Louis R Miller,William A.High, Emery W. Prather,Saleem M. Abraham,and SamuelG. Greenwalt,herein called complainants. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDin the manufacture, sale, and distribution of farm equipment, tractors, industrialpower units, motor trucks, and related items. It has at all such times operatedplants in the States of Illinois, Kentucky, Wisconsin, Indiana, New York, Ten-nessee, and California, and has manufactured motor trucks at its plant inFortWayne, Indiana, the only plant involved in these proceedings. In thecourse, conduct, and operation of its Fort Wayne, Indiana, plant, the Employerhas caused products valued in excess of $1,000,000, annually to be transportedto places outside the State of Indiana. I find that the Employer is engaged incommerce within the meaning of the Act.II.THE RESPONDENTRespondent is a labor organization within the meaning of Section 2 (5)of the Act and admits to membership employees of the Employer.III.THE UNFAIR LABOR PRACTICESA. IntroductionOn November 6, 1950, the Employer and the Union entered into a collectivebargaining contract which provided in Article II, Section 4, hereinafter referredto as Section 4 or the clause, that :The Company shall take appropriate disciplinary action including dis-charge in any case of an employee who on Company time carries on anti-unionactivity or who on Company time seeks, directly or indirectly to interferewith the status, membership or responsibilities of the certified Union.The contract contained no union-shop nor union-security provision.On June 3, 1950, the Employer and the Union entered into a noncontributorypension-plan agreement effective July 1, 1950.This agreement runs concurrentlywith the collective bargaining contract. It provides that the benefits that maybecome payable thereunder shall be reduced by the amount of benefits payableto employees having service credits under a former "Pension Plan of Inter-national Harvester Company."On November 30, 1950, Charles Schrock, president of the Union, Harold E.Crance, its vice president, and Maurice L. Church, chairman of its bargainingcommittee and its chief steward, claimed to Terry P. Clarke, assistant industrialrelations manager of the Employer, that they were in the possession of evidencethat employees, whose names apparently were not supplied on that date, hadviolated the clause.Clarke suggested that this evidence be presented to manage-ment.Shortly after the first of the following week, Crance and Church suppliedthe names of the complainants as the alleged violators.Clarke again suggestedthat the Union furnish its evidence.This was done on December 12, 1950, inthe form of interpolated statements of six union members, which statementswere stenographically transcribed.B. The Union's contentionsand the suspensionsViewed in the light of their aspect most favorable to the Union's contentionthat there had been a violation of Section 4, these statements, referred to in therecord as affidavits, were substantiallyas follows:George R. Burt-On the day before Thanksgiving, during working hours,Abraham told him "They are going to start an independent union, theylack 500 voters or signers to have an election" ; Prather made no particularcomment but rather agreed with Abraham : LOCAL 5 7, UNITED AUTOMOBILE, AIRCRAFT, ETC.115David R. Carnall-Before Thanksgiving, during working hours, Millerstarted in talking about a new contract, claimed it was no good, that therewould have to be a different union, stated "we are just being sold down theriver," mentioned "We are having a meeting tonight ... there will be a lotof guys there" and invited him to the meeting:Dallas E'. Reppert-High, during working hours and an exchange of"felicitations," said to him (after he had heard about it in the "wash rooms"and when he went to High for confirmation), "we are having a meetingtonight," that "it was something regarding this new union" and that"everyone is invited" :Roy Neuer-Greenwalt about a half hour before closing time said therewas going to be a meeting that night, that Neuer should be there and that"we got to have a new union, we have a rotten contract" ; Greenwalt wasone "of these guys who pop off down through the plant" :Church-Greenwalt came into Hathaway's office where he was handlinga grievance, complaining because he had been assigned to snow shoveling.Church said Greenwalt was a stockman, expressed wonderment as to whyGreenwalt should be shoveling snow and informed him he would see whatcould be done about it.Hathaway evinced hostility toward Greenwaltand the latter said he was going to drop out of the Union, the contractwas "lousy," and that the Union had never done anything for him :Edward Eberle-He, Crisman and Prather were getting ready to go home,sitting and talking at the supervisor's desk.Abraham said they were havinga meeting on Friday night; that they had a lawyer, a hall, a new charter, andeverything and were going to start a new union.Miller has worked for the Employer for 26 years, Prather for 25 years, Green-wait for 28 years, High for 28 years, and Abraham for 24 years. Clarke advertedto the personal history of the complainants and recommended to Crance andChurch a written reprimand as a sufficient penalty. The Union' asserted itwould be satisfied with nothing less than the discharges of the complainants.Two or three days following January 15, 1951, and after Clarke informedCrance and Church he was going to suspend them, the complainants separately 82Respondent repeatedly throughout the hearing objected to the taking of testimonyof the unionofficers' statements on the ground that such statements were not bindinguponthe Union. I overruled these objections. Section 2 (13) of the Act provides that:In determining whether any person is actingas an "agent" of anotherperson soas to make such other persons responsible for his acts, the question of iihether thespecific acts performed were actually authorized or subsequently ratified shall not becontrolling.This Section adopts "the law of agency as it has been developedat commonlaw,, and itis a familiarrule of agency that a principal is responsible for the acts of his agent done infurtherance of the principal's interest and within the scope of the agent's general authority,even though the principal has not specifically authorized, or even if he may have specificallyforbidden, the acts in question. It is enough if the principal has actually empowered theagent to represent him in the area in which the agent acted "b See Restatement, Agency,Sec. 228; Tiffany, Agency (2d Ed. 1924), Sec. 38, p. 105;Mechem,Law of Agency (2dEd. 1914), Sec. 1960.Rec. 6858-6859.bThis is also explicit in Senator Taft's Supplementary Analysis,supra,at 6859,wherein he explained that "union business agents or stewards acting in their capacityof union officers, may make their union guilty of an unfair labor practice in the bill,even though no formal action has been taken to authorize or approve such conduct."High was ill in a hospital at this time.His suspensiontook effectseveral monthslater. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere called into Clarke's office where Clarke reluctantly suspended themverbally.A copy of a written memorandum outlining the reasons for theirsuspensions were given each of them.'Miller,High, Prather, and Abrahamwere suspended for 30 days ; Greenwalt for 15 days.'C.The facts leading to the Union's complaints to the Employer'Miller, not a union member, had talked by telephone to Prather and High andto Frank Shavely about a meeting which was to be held the night before Thanks-giving 1950, at McCullough Community Hall, which he had been requested tohire.The purpose of this meeting was to find out and discuss whether in somemanner the collective bargaining contract could be changed in order that adifferent pension system paying more money might be obtained.A lawyer hadbeen invited to attend the meeting with the express understanding that thepurpose for his attendance was not to organize or assist in organizing any laborunion but only to interpret the legal effects of a sample charter, procured byMiller (who considered that it had a bearing on the pension program), fromone Gladieux.About seven employees' appeared for the meeting.Among them were MillerHigh, Abraham, Prather, but not Greenwalt.The attorney arrived, introduced himself to Miller, and the group sat downat a table.As they were talking, before the meeting opened, Union PresidentSchrock, Vice-President Crance, and other union members, including Smith,Burning, the union treasurer, Bishop, Gibson, Stevenson, Steward Don Leach,and Shore,' entered the hall together and began to raise a disturbance.Cranceand Schrock were under the influence of liquor. Upon Burning's insistence,Miller handed him the copy of the sample charter.Burning said that it was nogood and Miller replied that he was just asked to get it and knew nothing about4 Crance was present at all these interviews.Church was present at 2 or 3 of thediscussions.No evidence was offered as to what was said by any of the complainants,Crance, Church, or Clarke, or as to the contents of the memorandum.iRespondent's motion to dismiss as to Greenwalt, on the ground of failure of proofthat he was suspended, is denied on the basis of the credited testimony of Clarke that hewas suspended.'These facts are found upon the credited evidence of the complainants whose demeanorI had the opportunity of observing and who were subjected to confrontation and cross-examination. Insofar as their testimony may be in material conflict with the "affidavits"of Carnall, Stevens, Burt, Reppert, Neuer, and Eberle, I accept their versions of whattranspired before the Union complained about them to the Employer.Neither Burt,Reppert, Neuer, Eberle, nor Stevens (whose statements add up to nothing more than Highdenied soliciting for a different contract), were called as witnesses. In some instances,such as Eberle's, for example, the "affidavits" consist largely of answers to the leadingand suggestive questions of Crance or Church.The latter's reflections upon the state-ment concerning Greenwalt are mainly assertions that Greenwalt expressed his dissatis-faction with the Union and the contract-a subject to be discussed later.Carnall who stated on December 12, 1950, "I was approached by Louis Miller and Iwas invited to the meeting," testified at the hearing that Miller did not ask him to attendthe meeting.Finally, the testimony of Night Committeeman Arlo C. Bridge, that ChiefSteward Church, told him in the presence of employees Tom Burns, Blackie Graybaugh,Ed Knobloch, and Charlie Nell, that he could not get enough evidence on the complainants"so he got fellows" to testify, lends much significance to the fact that it was not untilconsiderable time after Clarke had suggested on two different occasions that the Unionsubmit evidence of alleged Section 4 violations, and after the Employer's then industrialrelations manager had stated that the complainants were at the mercy of the Employerand the Union, before the Union presented what it desired to have considered its proofthrough the persons of Burt, Carnall, Reppert, Stevens, Neuer, and Eberle.7There are about 5,000 employees in the bargaining unit.° Chief Steward Church testified he was not sure whether or not Shore was a steward inNovember 1950, that he had been a steward at one time. LOCAL 5 7, UNITED AUTOMOBILE, AIRCRAFT, ETC.117it.Another employee from Department 12, who had come in with Schrock,Crance, Leach,Burning, and theothers, toldMiller hewas a "Goddamned liar,"whereupon the attorney stated that he saw trouble was brewing and he wasgoing.When Miller denied that he arranged the meeting, he was again calleda liar, this time by Crance, and Shore said "I don't want to catch you over inDepartment 12, or you are liable not to get back again."Whereupon Schrockwarned Shore against making threatening remarks. The employees who hadarrived for the meeting then began to file out and as Miller went to get his hat,Crance and Shore grabbed him, sat him down in a chair and said "Come on.Let's hold this meeting.Come on, we are going to hold this meeting.Whatis the matter with you?"Miller stated that they were holding no meeting.Crance and Shore continued to hold him down in the chair for awhile, untilhe got up and walked over to get his hat. After he had gone out the door,Union President Schrock told Miller that he liked him, that if the Union hadhim in their outfit he would do a lot of good, invited him to a Thanksvigingturkey dinner the next (lay, and stated he would buy him a turkey.Miller de-clined the offer, a decision he was later to regret.These episodes occurred within about three-quarters of an hour and nomeeting such as planned was held. Contrary to Carnall's statement, Millerdid not tell Carnall during working hours that they had to have a differentindependent union; nor in fact did the two men engage in any conversation.Prather had talked to Abraham by telephone and to Miller who called himone evening about the proposed meeting concerning pensions.He went to thehall.He was sitting by himself and after Crance and the others with him camein, Crance said to him, "go ahead and have your meeting." Prather replied heguessed it was Crance's meeting as much as his.At no time did Prather makeany statements on company time to employees in regard to having an independentunion(it is to be noted that the only "evidence"offeredagainst Prather onDecember 12, 1950, was that he "said nothing but more or less agreed to theindependent union").High discussed attending the proposed nieet,ng withMiller over the telephone or atMiller'shome.As he was on his way to lunch,he passed by Heliport's machine, Reppert, who had heard about it in the wash-rooms, asked him if a meeting was going to take place.High replied in theaffirmative and stated that the pension plan was going to be discussedOn the afternoon before the meeting while he was in the crib getting tools,Abraham, in talking to Prather, referred to the fact that there was going tobe a meetingAfter lie left the crib, Burt, whom lie had never seen until thattime, asked hint something about how he liked his work. Abraham told Burtthat the work was all right but that the contract was no good.He also toldSteward Dori Leach that he had said the same thing to other employees. Con-trary to Burt's statement, Abraham did not mention anything about an inde-pendent union.At 3: 2:i p. m. after he was through working and had put histime slip in a box, Abraham told Eberle, with whom he had associated on thejob for 10 years and who was not then at work, that a meeting was to be heldthat night.Contrary to Eberle's statement, Abraham did not tell him that theywere going to start a new union or talk about an independent union.Abrahamwent to the hall where the meeting was to have been heldGreenwalt, a unionmember, told Neuer, about 3 o'clock on the (lay on which the evening meetingwas supposed to have been held, that there was going to he a meeting and adiscussion of the contract.Neuer wanted to know where the meeting wasgoing to be held and Greenwalt told him. In response to Neuer's inquiry asto the purpose of the proposed meeting, Greenwalt stated that many peoplewere dissatisfied with the weak points of the contract, that they did not know250983-vol.102-53-9 118DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere they stood, that they only knew about the contract from the stewards,that nobody else could read and understand it, so they were going to have ameeting and discuss it.Contrary to Neuer's claim,Greenwalt did not say that there had got to be anew union.Greenwalt did not attend the meetingD. Discussion-conclusionary findings1.DiscriminationIt is well established that an employer's acquiescense or succumbing to pres-sure in allowing a labor organization effectively to participate in an employer'scontrol over employment to such an extent as to accomplish discharges or sus-pensions of employees from work, is violative of Section 8 (a) (3) of the Actwhere no lawful contractual obligation for such submission exists. It is equallywell settled that the conduct of a labor organization in causing or attemptingto cause an employer to discriminate against employees in violation of Section8 (a) (3) is violative of Section 8 (b) (1) (A) and 8 (b) (2) of the Act. Forexample, the Board has found the conduct of labor organizations in requestingand demanding the discharge or suspension of employees from work for suchreasons as : (1) an employee's failure to attend a union meeting,Hunkin-ConkeyConstruction Company,95 NLRB 433; (2) an employee's refusal to join a union,White Oak Park,98 NLRB 376; and (3) employees' circulating a petition pro-testing against a union's method of selecting a shop steward,Air Products, Inc.,91 NLRB 1381, constitutes violations of the Act.The crucial question in thiscase is whether or not section IV obliged the Employer to submit to the Union'srequest and demand that it take disciplinary action against the complainants.The answer to this question depends upon a determination of whether or notthe complainants, or any of them, on company time, carried on antiunion activityor sought to interfere with the status, membership, or responsibilities of theUnion.If the Respondent caused the Employer to suspend its employees forreasons other than participating on company time in antiunion activities orseeking to interfere with the Union, it is clear that a violation of Section 8 (b)(1) (A) and 8 (b) (2) took place.Miller,High, Prather, Abraham, and Greenwalt are senior employees. Forthem the heat of the day will soon be over. They were concerned with theirretirement rights which, correctly or otherwise, they apprehended had beendiminished by the action of the Union in making a new agreement on Novem-ber 6, 1950.As testified by Greenwalt and Miller, since they did not know wherethey stood and could not understand the contract it was decided to hold a meet-ing to discuss the subject, and to find out whether the agreement might bechanged in order that a pension system paying more money might be obtained.This concern and decision upon the part of the older employees became gen-erally known.Burt had heard discussions that came through the grapevine among the em-ployees as to what was happening, Reppert had heard washroom rumors, Stevenshad heard there was to be a meeting and that there was to be another. Repperthad asked High if there was going to be a meeting and Neuer had asked Greenwaltwhere the meeting was going to be held and about its purpose. Abraham hadtold Burt and Leach the contract was no good and that he had said so and hadtold Eberle, after he was through working and had deposited his time slip, thata meeting was to be held that night. Greenwalt, regarded by the Union as apusillanimous critic, in a disturbed mood had told Chief Steward Church he was LOCAL 57)UNITED AUTOMOBILE, AIRCRAFT,ETC.119going to drop out of the Union, that the contract was no good, that the Unionhad never done anything for him and was no good.Obviously all this became promptly known to the officers of the Union andaccounts for the mass invasion of the Thanksgiving eve meeting.The requestto penalize soon followed.Did the Union genuinely believe that these oldsters while at work had carriedon antiunion activity or interfered with its status, membership, or responsibil-ities?Or were its real motives in bringing about their suspensions, objectionto the meeting and disapproval of criticism and free discussion?Was the Unionfearful that some members might resign ; did it resent the fact that some em-ployees had refrained from membership?So frequently, he who is not with you is against you.The Board has said:9We do not believe the intent or purpose of the amended Act is to forecloseemployees from questioning the wisdom of their representatives or fromtaking such steps as they deem necessary to align their union with their-position ....The discharge of a dissident within a union when thattermination is motivated by a desire to eliminate protest must inevitablyresult in an infringement under Section 8 (a) (1) and 8 (a) (3) of thatemployee's right to self-organization.We believe that inherent in thatright is the privilege of protest and persuasion of others.Without this, effec-tive employee representation becomes a nullity.Fair criticism is the right of employees in a bargaining unit as it is the rightof every citizen.The lesson of experience in a democracy devoted to the prin-ciples of freedom of speech and recognition of the rights of minorities, is thatorganizations tolerant of unimpeded utterances to every opinion, receive accept-ance by the community or else sink into oblivion.I have no doubt on the facts in this case that the first question posed must beanswered in the negative ; the second and third sets answered in the affirmative.It is clear that inquiries about the meeting and its purpose were made of someof the complainants.To hold that replies to these inquiries constituted antiunionconduct or interference with the Union would be little short of absurd.To con-tend otherwise would be to adopt the position that employees could only avoida penalty, including discharge, by refusing to answer.The courts do not ap-prove the imposition of such a "harsh rule of silence."N. L. R. B. v. OlinIndustries,The.,191 F. 2d 613.True it is that on company time Abraham reminded Prather, one of the othercomplainants to whom he had also talked by telephone, of the meeting and thatGreenwalt told Neuer a meeting was to be held that night. (There is nothinginMiller's testimony quoted in Respondent's brief that warrants a finding thatMiller talked to Prather, High, or Shavely on company time.)Apart fromcriticisms of the Union and its contract and a threat to resign (which was notcarried out)-which Respondent apparently asserts constituted conduct coveredby section IV but which I consider did not amount to antiunion conduct orinterference with the Union within a fair meaning of the clause-the only"violations" left are these two casual and passing references to the fact that ameeting was to be held.Based on the actual facts, the triviality of Respondent'scharges at once becomes readily apparent.At no time on company time (evenAbraham's talk with Eberle occurred on Abraham's own time) did any of theONu-Car Carriers, Inc,88 NLRB 75 (enfd.189 F. 2d 756 (C. A 3) ; cert. den. 342.U. 8. 919). 120DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplainants indulge in any persuasion, nor urge among the Employer's 5,000employees, attendance at the meeting.Consequently in my opinion it woulddistressingly torture the intent of the clause, to rule on all the evidence in thecase, that either Abraham or Greenwalt in their off-hand mentioning to Pratherand Neuer that there was going to be a meeting, thereby engaged in antiunionactivity or interfered with the Union.The law does not care for minimalities.It is my firm conviction that the complainants did not in fact engage in thetype of conduct reasonably contemplated in the clause as sufficient cause fordisciplinary action 10I am equally convinced that Respondent moved to secure the imposition ofpenalties upon the complainants for the reason that they were critical of theUnion, either threatened to resign from or refrained from joining the Union andthat they arranged for the holding of a meeting, which but for the intervention ofunion officers and members, it believed or feared would have tended to weakenor diminish the prestige of the ITnion, and that Respondent's claim that employeesengaged in conduct requiring the Employer to take disciplinary action undersection IV was a pretext used by Respondent to conceal its true motives.But, says Respondent, even if the suspensions were brought about for reasonsother than those ascribed, still there can be no finding of a violation of the Actbecause there is no proof that the suspensions, even if discriminatory, encouragedmembership in the Union. I find no merit in this contention. It is enough toshow that the discrimination was sufficient to have a natural or predictable tend-ency to encourage union membership."Respondent's success in causing theEmployer to impose penalties on employees whose attitude was objectionable tothe Union could not fail to impress all employees with the fact that the Unionwas a potent organization whose assistance is to be sought and whose oppositionis to be avoided.Consequently Respondent's conduct was clearly calculated toencourage all members to retain their membership and all nonmembers to jointhe Union through fear of the consequences of incurring the displeasure of theUnion.Moreover, it is of no little significance in this case, which is readily distinguish-able in its facts from the case cited by Respondent," that the Union which hadtwice insisted that it would be content with nothing less than the discharge of allthe complainants did not demur at the disparity of treatment between that ac-corded Miller proved to be a nonunion employee, High, Prather, and Abraham-not shown to be union employees,'3 all four of whom attended the meeting, and10This being so, it seems unnecessary to pass on the matter of the validity or legality ofthe clauseBut who cannot humbly repeat as he writes one of these reports, "We havedone those things we ought not to have done and we have left undone those things weought not to have done and there is no health in us?" It perhaps should be pointed out,then, that "Congress provided expressly that the Board should not pass upon thedesira-bilityof the substantive terms of labor agreements."N L R. B. v. American NationalInsuranceCo , 343 U. S 395."General Motors Corp,59 NLRB 1143, enforced 150 F 2d 204 (C A 3).'IN. L R. B. v. Del E.WebbConstruction Company,196 F 2d 702 (C A 8)Webbfollowed N.L.R B. v. Reliable Newspaper Delivery Company, Inc,187 F 2d 550 (C. A3).On June 24, 1952, the United States Court of Appeals for the Second Circuit inN. L. R. B. v Gaynor Neu a Companyfound itself in disagreement with the third circuit'sconclusion, inReliable,regarding the lack of connection between discrimination andencouragement of union membership1sThe stipulation that Greenwalt has been and remains a member in good standing wasmade after the General Counsel had restedAlthough there was no direct evidenceconcerning the status of High, Prather, and Abraham, the inference is strong that theywere not among the 3.800 union members of the Company's 5,000 Fort Wayne employees.Inclusio unius eatexclu8ioalteriua. LOCAL 57, UNITED AUTOMOBILE, AIRCRAFT, ETC.121Greene alt-a proven union member who did not attend the meeting.Accepting,arguendo,the truth of the December statements, it is clear that the former four,if they engaged in any conduct on company time that could be even remotely con-strued by the barest scintilla of evidence as antiunion or interference with theUnion, were no more in delict than Greenwalt. Yet their suspensions were fortwice as long as Greenwalt's."There can be no reasonable doubt that the storyof this entire drama in Ns hick so many actors participated became widely knownthroughout the plant. It would not require much soul-searching upon the part ofanyone who heard of the disparity of treatment between union and nonunionemployees and those who went to and did not go to the meeting, to figure outfor himselt the proximate effect and desirability of adherence and subservienceto the Union.To believe otherwise would be to close one's eyes to the realitiesof organizational methods.2.Restraintand coercionSection 8 (b) (1) (A) of the Act makes it an unfair labor practice for a labororganization or its agents "to restrain or coerce employees in the exercise of therights guaranteed in Section 7."Section 7 guarantees employees the right tojoin or assist labor organizations and to engage in concerted activities directedtoward self-organization or collective bargaining and also the right to refrainfrom any of such activities except under a lawful union shop agreement.It is well established that where a union's conduct involves intimidation, vio-lence, threats thereof or related conduct, a violation of Section 8 (b) (1) (A)arises.Thus the Board has found that such conduct as the following falls withinthe statutory prohibition against "restraint" or "coercion": (1) the use ofthreatening language by groups of strikers to nonstrikers,The North ElectricManufacturing Convpany,84 NLRB 136,Smith Cabinet Manufacturing Company,81 NLRB 886,Perry Norvell Company,80 NLRB 225; (2) a union agent's state-ment at an organization meeting that employees who did not join the union"would eventually lose their jobs."Seamprufe, Incorporated,82 NLRB 892;(3)a union's telling employees they were "fired" because of activities"against . . . or harmful to the union" ;Teamsters Local 641 and Air Products,Inc., supra,91 NLRB 1381; (4) a union representative's statement "that wivesand children of employees had better stay out of the way if they didn't want toget hurt,"United Mine Workers of America, et at.,90 NLRB 436; (5) threatsand assaults upon a plain-clothes law enforcement officer in presence of em-ployees,UMW Distrtict 2, et al.,96 NLRB 1389; and (6) a statement by a unionagent to an employee who had signed a decertification petition that he wouldnot be able to get a job in the city,Brotherhood of Painters, Decorators, andPaperhangers of America, AFL,97 NLRB 654.The Union's conduct including and following its uninvited entrance intoMcCullough Community Hall was chiefly directed against Miller whom it con-sidered, despite his denials, responsible for arranging a meeting.Before thoseassembled had had an opportunity formally to start the meeting, the group in-cluding the Union's president, its vice president, its treasurer, and past orpresent stewards, some of whom were intoxicated, came into the hall and beganto raise a disturbance.The treasurer took the charter which was in Miller'spossession because of his belief it had a bearing on the pension question, a con-74 This very fact furnishes a striking indication that Respondent was mainly motivatedby the attendance at, and the calling of, the meeting and its belief, as announced byNewer, that more were likely to be held, by employees' unwillingness to support the Unionand their interest in a different pension plan, rather than by anything that took place,or it claimed took place, in the shop. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDsideration of which was the purpose of the meeting, and announced that it wasno good.Miller was cursed, called a liar, and threatened with harm if he werecaught in a certain department of the plant. Prather was exhorted to go onwith a meeting.As this was going on, the attorney with whom the men desiredto discuss their problems, detecting danger, decamped and employees started toseek refuge.Then Miller was forcibly seated in a chair and held there. Underthese ominous straits, this elderly gentleman was ordered to start the meeting.Finally, the union president presciently perceived that matters had gonedangerously far.Presages of peril melted into allurements of advantage.Butthe undaunted Miller was neither dissolved by terms of affectionate esteem norconverted by gustatory blandishments.The meeting was concerned with conditions of employment. The intrusion ofthe Union resulted in its abandonment. The exhibitions of intimidation and vio-lence upon the part of its officers, and members in their presence, inevitably hada coercive effect upon the employees exposed to the incident. Plainly the Union'sconduct involved intimidation, violence, and threats thereof, all directed againstand in derogation of employees' right to refrain from joining or assisting theUnion.E. Ultimate conclusionsIn view of all the above, I conclude and find that the suspension of the com-plainants encouraged membership in the Union, and was therefore violative ofSection 8 (a) (3) and 8 (a) (1) of the Act. I conclude and find that Respondentcaused or attempted to cause the Employer to discriminate against its employeesin violation of Section 8 (a) (3) of the Act. I conclude and find, therefore, thatRespondent violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act. I furtherconclude and find that Respondent threatened, interfered with, restrained, andcoerced employees of the Employer by its conduct at a meeting concerned withconditions of employment. I conclude and find, therefore, that Respondent alsoindependently violated Section 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above,have a close, intimate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices,I shall recommend that it cease and desist therefrom and that, in order to ef-fectuate the policies of the Act, it shall make whole Louis R. Miller, William A.High, Emery W. Prather, Saleem M. Abraham,and SamuelG. Greenwalt forany losses of pay and incidents of the employment relationship which they mayhave suffered by reason of the discrimination against them, by payment to eachof them of a sum of money equal to the amount they normally would have earnedas wages duringthe periods of theirsuspensions,the losses of pay to be com-puted uponthe basisestablished by the Board in F.W. WoolworthCompany,90 NLRB 289. I shall further recommend that Respondentshall deduct fromthe amounts due Louis R. Miller, William A. High, Emery W. Prather,SaleemM. Abraham,and SamuelG. Greenwalt suchsums aswould normallyhave beendeducted from theirwagesby the Employer for deposit with Stateand Federalagencieson account of social security and othersimilar benefits and to pay LOCAL 5 7, UNITED AUTOMOBILE, AIRCRAFT, ETC.123to the appropriate State and Federal agencies, to their credit and to the creditof the Employer, sums of money equal to the amount which, if there had beenno discrimination, would have been deposited to their credit by the Employereither as a tax upon the Employer or on account of deductions made from theirwages by the Employer, on account of social security as other similar benefits.'bRespondent's violations of the Act are presuasively related to other unfairlabor practices proscribed theremy, and the danger of the commission in thefuture of other unfair labor practices is to be anticipated from Respondent'sconduct in the past.The preventive purposes of the Act will be thwarted unlessthe order is coextensive with the threat. In order, therefore, to make moreeffective the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, I shall stillfurther recommend that Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record ofthe case, I make the following :CONCLUSIONS or LAW1.The operations of the Employer occur in commerce, within the meaning ofSection 2 (6) of the Act.2.The Union is a labor organization within the meaning of Section 2 (5)of the Act.3.By causing and attempting to cause the Employer to discriminate againstemployees in violation of Section 8 (a) (3) of the Act, the Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (b)(2) and 8 (b) (1) (A) of the Act.4.By restraining and coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act, the Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICETo ALL MEMBERS OF LOCAL 57, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. 0., AND TO ALL EMPLOYEES OF INTER-NATIONAL HARVESTER COMPANY AT FORT WAYNE, INDIANAPursuant to the recommendations of a trial examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause INTERNATIONAL HARVESTER COM-PANY, its officers, agents, successors, or assigns to suspend or otherwise dis-criminate against any of its employees because they engage, on noncompanytime, in activities opposed to or disapproved by LOCAL 57, UNITED AUTOMO-BILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. 0.WE WILL NOT In any manner restrain or coerce employees of INTERNA-TIONAL HARVESTER COMPANY, its successors or assigns, in the exercise of their"Pen and Pencil Workers Union, Local19593,AFL (Wiiheimina Becker),91 NLRB 881. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDlawful right to engage in, or to refrain from engaging in, any or all concertedactivities guaranteed in Section 7 of the National Labor Relations Act.WE WILL make whole the following employees for any loss of pay and otherincidents of the employment relationship suffered because of the discrimina-tion against them :Louis R. MillerEmery W. PratherWilliam A. HighSaleen M. AbrahamSamuel G. GreenwaltLOCAL 57, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. 0.Labor Organization.By-----------------------------------------(Representative)(Title)Dated-----------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.RADIO CORPORATION OF AMERICA (RCA VICTORDIVISIONandIN-TERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERSof AMERICA, CIO, PETITIONER.Case No. 35-RC-717. January 12,1953Decision and OrderOn July 10, 1952, an election among the Employer's hourly paidproduction and maintenance employees was held pursuant to a stipu-lation for certification upon consent election executed June 25 by theEmployer, the Petitioner, and Local Union 1048, International Broth-erhood of ElectricalWorkers, AFL, the Intervenor.Out of 4,434valid votes, 1,318 were cast for the Petitioner, 3,059 for the Intervenor,and 57 for no union.The Petitioner filed timely exceptions to conduct affecting the re-sults of the election, alleging various acts of interference and coercionon the part of the Employer, as to which later, upon investigation, itproduced no evidence. In addition, it alleged as an objection cer-tain occurrences admitted by the parties, including announcement onthe eve of the election that the Wage Stabilization Board had ap-proved a wage increase.Petition for this increase had been filedwith the Wage Stabilization Board on June 23, 1952. It was agreedto by the parties-the Employer and the Intervenor-in connectionwith a contract effective May 26, 1952, negotiated after the filing byPetitioner of the March 31 petition.'?The Employer and the Intervenor have maintained contractual relations for approxi-mately 15 years.The petition herein was timely with respect to expiration of the previouscontract between the parties.102 NLRB No. 17.